Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 07/06/2021.  Presently claims 1-8are pending. 
Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 07/06/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Burnett shows that there are no trimmer lines, the device is made up of two cutting surfaces, namely, a first disc 30 which is stationary and a second disc which is designated 26 and described at column 2, lines 50 et seq. Both of these components are hard surface components and are not trimmer line”. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stationary, and hard surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, there is nothing in claim regarding that the trimmer head having a hard surface or soft surface,
Furthermore, the element (30) is clearly having lines (figures 1 and 5: (30)).

Accordingly, this argument is not persuasive. 

Applicant argued that “the examiner is using his imagination to determine that the housing of Burnett has threads”

In response to this argument, this stamen is not clear because the Applicant does not explain why “the examiner is using his imagination to determine that the housing of Burnett has threads”;

The prior art of Burnett disclose:
 a mounting mechanism having a support member having a hub (fig.13: (54)) securely mounted to a bottom of said support member, an inside surface of said hub having threads (fig.5: fastener);
a trimmer head (figs.1 and 5: (30)) mounted on said centered rotatable shaft, said trimmer head containing trimmer line; 
the inside surface at said top end of said housing having threads compatible with said hub of said bar support member (fig.5: fastener).(col.2 line 46-col.3 line 19);

Accordingly, this argument is not persuasive. 

    PNG
    media_image1.png
    899
    1407
    media_image1.png
    Greyscale



































Applicant argued that “Burnett does not disclose at least one air hole through a wall; a first cross bar support member supporting said housing; a second cross bar support member surmounting said first cross bar support member; and a second cross bar support member having a hub securely mounted to a bottom of said second crossbar support member”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Scott (US4422578A) teaches the air hole;
Further, the prior art of Black (US20150027096A1) teaches a first cross bar support member supporting said housing; a second cross bar support member surmounting said first cross bar support member; and a second cross bar support member having a hub securely mounted to a bottom of said second crossbar support member (see the Claim Rejections - 35 USC § 103 below)

Accordingly, this argument is not persuasive. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US10631467B1) in view of Scott (US4422578A) and Black (US20150027096A1).
Regarding claim 1, Burnett disclose a portable debris shredder (fig.1 and abstract) (col.2 line 46-col.3 line 19), said portable debris shredder comprising in combination:  
a housing, said housing having a top end, a bottom, a bottom end (fig.1 and 5: the housing of the element (36)), 
inserted in said housing, an electric motor (figs.1 and 5: (36)), said electric motor having electrical connectability to a battery through an electrical switch, said electrical motor having an elongated center rotatable shaft (fig.13: (48)) (col.3 lines 4-19); 

a trimmer head (figs.1 and 5: (30)) mounted on said centered rotatable shaft, said trimmer head containing trimmer line; 
the inside surface at said top end of said housing having threads compatible with said hub of said bar support member (fig.5: fastener).  

Burnett does not disclose at least one air hole through a wall thereof; 
 a first cross bar support member supporting said housing;  
a second cross bar support member surmounting said first cross bar support member; 
said second cross bar support member having a hub securely mounted to a bottom of said second crossbar support member; 
 
Scott disclose a milling apparatus for processing a plant (col.2 lines 37-col.3 line 12), comprising:
a motor (fig.2: (22) for rotating a rotary disk (fig.2: (31)), the motor is inserted inside a housing (fig.2: (28)), and
wherein the housing having air holes (fig.1: (30 a)) through a wall.
Providing holes or slots in the house of the motor is a basic routine procedure, and it is very know in arts.
cool the motor (Scott: col.2 lines 51-58) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Black disclose a portable debris shredder, said portable debris shredder (abstract), comprising:
a housing (figs.13 and 14: (24)) , said housing having a top end, a bottom, and a bottom end (paragraphs 0069-0070,
inserted in said housing, an electric motor (paragraph 0070: (280)), said electric motor having electrical connectability (fig.1: (262)) through an electrical switch, said electrical motor having an elongated center rotatable shaft (paragraph 0075 and fig.118: the element (305) to receive the shaft of the motor (280);
a first cross bar support member (figs.17-18: (36)) supporting said housing;
a second cross bar support member (figs.17-18: (38)) surmounting said first cross bar support member (paragraph 0075);
said second cross bar support member having a hub (figs.17-18: (302)) securely mounted to said second crossbar support member, an inside surface of said hub having threads (308)) (paragraph 0075);


Both of the prior arts of Burnett and Black are related to an apparatus for processing plants;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modify the mounting  mechanism of the motor of the Burnett to have a first cross bar support member supporting said housing;  a second cross bar support member surmounting said first cross bar support member as taught by Black thereby having said second cross bar support member having the hub securely mounted to a bottom of said second crossbar support member in order to provide more support for the motor during the operation of the motor, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 2, Burnett in view of Scott and Black disclose a portable lawn debris shredder as claimed in claim 1 (see the rejection of claim 1); and
 a drum wherein said shredder is mounted inside said drum using said first and second cross bar support members (Burnett disclose the shredder (fig.1: (26) is mounted inside the drum (22)).  


However, It would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the drum of Burnett, including funnel shape for the purpose of concentrating the material to be processed toward the trimmer head, since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 3-8, Black teaches wherein some of the component parts are manufactured from plastic; wherein the plastic is polyethylene; wherein the plastic is crosslinked polyethylene; some of the component parts are manufactured from metal; and wherein the metal is aluminum (paragraph 0057).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US10631467B1) in view of Scott (US4422578A) and Black (US20150027096A1) as applied to claim 1 above, and further in view of Saiki (US7431231B1).

Regarding claim 2, Burnett in view of Scott and Black disclose a portable lawn debris shredder as claimed in claim 1 (see the rejection of claim 1); and

Burnett does not disclose the drum (22) having a funnel shape;

Saiki disclose a portable debris shredder (abstract and figs.1-2), said portable debris shredder having a shredder (figs.1-3: (24)) is mounted inside a funnel (figs.1-9);

Both of the prior arts of Burnett and Saiki are related to an apparatus for processing plants;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modify the drum of the Burnett to have a funnel shape as taught by Saiki for the purpose of concentrating the material to be processed toward the trimmer head, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725